In the United States Court of Federal Claims
                                  No. 18-1292C
                             (Filed October 17, 2019)

* * * * * * * * * * * * * * * * * *
                                  *
                                  *
DANUTA YSLA,                      *
HENRIETTA HARGRESS DAVIS, *
GLORIYADI ECHEVARRIA,             *
ARLENE FRANCES HOBBS,             *
TIERRA L. KELLY,                  *
JULIA M. MULDROW,                 *
on behalf of themselves and       *
all others similarly situated     *
                                  *
                  Plaintiffs,     *
                                  *
       v.                         *
                                  *
THE UNITED STATES,                *
                                  *
                  Defendant,      *
                                  *
                                  *
 * * * * * * * * * * * * * * * * **


                            SCHEDULING ORDER

      Oral argument on the parties’ motions for partial summary judgment will be
held on Monday, October 21, 2019, at 2:00 p.m. EST at the Howard T. Markey
National Courts Building, 717 Madison Place, N.W., Washington, D.C.

IT IS SO ORDERED.


                                     s/ Victor J. Wolski
                                     VICTOR J. WOLSKI
                                     Senior Judge